 

 

 



Exhibit 10.23

 

SEVERANCE AGREEMENT AND

FULL AND FINAL RELEASE

 

 

This Severance Agreement and Full and Final Release (hereafter the “Agreement”)
is entered into between Robert H. Sims (“Executive”) and Oshkosh Corporation
(together with all of its past, present and future subsidiaries and parents,
collectively, the “Company”).  In exchange for the mutual consideration
contained in this Agreement, Executive and the Company (together, the “Parties”)
hereby confirm that Executive’s status as an officer of the Company terminated
effective July 20, 2020 and his employment relationship with the Company
terminated effective August 3, 2020 pursuant to the terms and conditions below:

 

1.

No Admission. Neither the Company’s signing of this Agreement, nor any actions
taken toward compliance with its terms, constitutes an admission by the Company
of any liability to Executive other than under the terms of this Agreement or of
any wrongdoing under any federal, state or local laws.

2.

Executive Representation. Executive represents to the Company that this
Agreement is entered into voluntarily and with a full understanding of, and
agreement with, its terms for the purpose of receiving additional benefits from
the Company and resolving all claims between the parties.

3.

Severance Pay and Benefits. In consideration of Executive’s representations and
releases in this Agreement, and if Executive signs this Agreement and does not
revoke or rescind it, the Company will provide to Executive a single lump-sum
severance payment in the amount of $759,200.00 (Seven Hundred Fifty Nine
Thousand and Two Hundred Dollars), representing (i) the amount of Executive’s
base salary on an annual basis as in effect on August 3, 2020 (without giving
effect to the temporary reduction in effect during the remainder of fiscal
2020); (ii) plus Executive’s target bonus with respect to fiscal year 2020; and
(iii) plus an amount approximating the cost of COBRA coverage for one year, less
applicable state and federal withholdings and regular deductions. Such payment
shall be made on the next regular pay day after the expiration of the revocation
and rescission period referenced in this Agreement so long as Executive has not
revoked acceptance of this Agreement. Executive’s rights, if any, under
outstanding stock options, restricted stock, restricted stock units and
performance shares held by Executive shall be governed by the terms of the
Company’s 2009 and 2017 Incentive Stock and Awards Plans and related award
agreements on the basis that Executive’s employment terminated August 3, 2020.
Executive’s rights under the Company’s Defined Contribution Executive Retirement
Plan shall be governed by the terms of such plan. Executive ceased as an “Active
Participant” in such plan on July 20, 2020.

 

 

--------------------------------------------------------------------------------



 

 

 



4.

No Additional Compensation. Executive agrees that Executive is not entitled to
receive, and will not claim, any additional benefit or pay other than as set
forth in Paragraph 3.  Without limitation:

 

A.

Executive shall not be eligible for any incentive bonus compensation for fiscal
year 2020.

 

 

B.

Executive shall not be entitled to any further annual or other allocation under
the Company’s Defined Contribution Executive Retirement Plan. Executive
acknowledges and agrees that none of the consideration paid pursuant to
Paragraph 3 shall be considered with respect to or trigger any contributions,
obligations or allocations owed by the Company or due under the Company’s
Defined Contribution Executive Retirement Plan or any other retirement plan or
program in which Executive was a participant.

 

 

C.

Executive’s Key Executive Employment and Severance Agreement has terminated.

 

5.

Release. In consideration of the benefits provided in Paragraph 3, Executive, on
behalf of Executive, Executive’s heirs and assigns, hereby agrees as follows:
Excepting only Executive’s rights under applicable Unemployment or Workers
Compensation law, Executive fully and unconditionally releases and discharges
the Company, any parent company, subsidiaries, and affiliated companies, their
respective agents, officers, directors, representatives and employees (whether
past or present), from any and all grievances, claims, demands, rights, damages,
costs, losses, suits, actions, causes of action, attorney’s fees and expenses of
any nature whatsoever, in law or equity, known or unknown, arising from or by
reason of any matter, act, omission, cause or anything whatsoever, whether known
or unknown, foreseen or unforeseen, arising prior to the signing of this
document including, without limitation, any and all claims by or on behalf of
Executive that the Company ever committed any statutory violation or other wrong
with respect to Executive relating to or arising out of Executive’s employment
with the Company; any and all claims or other liability or damage of any nature
whatsoever which has arisen or might have arisen from alleged acts, omissions,
events, circumstances or conditions related to Executive’s employment with the
Company, including but not limited to Executive’s termination from the Company;
any and all claims arising out of any alleged violations of any contract,
express or implied; any covenant of good faith and fair dealing, express or
implied; any tort (including, but not limited to claims of willful or negligent
infliction of emotional harm, libel, slander and invasion of privacy), any
federal, state or local law, whether statutorily codified or not, governing
discrimination in employment, the payment of wages and benefits, or the breach
of an express or implied contract of employment; wrongful discharge or other
governmental statute including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 626 et seq., as amended; the Immigration Control and
Reform Act of 1986, 8 U.S.C. §1101, et seq., as amended; 42 U.S.C. §§ 1981,
1983, 1985, 1986 and 1988; Title VII of the Civil Rights Act

 

 

--------------------------------------------------------------------------------



 

 

 



of 1964, 42 U.S.C. Sec. 2000e et seq., as amended; the Equal Pay Act; the Fair
Labor Standards Act; the Employee Retirement Income Security Act, as amended, 49
U.S.C. § 1001 et. seq.; the Americans With Disabilities Act of 1990, as amended,
29 U.S.C. § 12101 et seq.; the Wisconsin Fair Employment Act, as amended; any
state or federal Family and Medical Leave Acts; Section 806 of the
Sarbanes-Oxley Act, and any other federal, state or local law, regulation,
ordinance or other order that regulates the employment relationship and/or
employment benefits. This release includes, without limitation by enumeration,
claims for back pay, front pay, compensatory and punitive damages, injunctive
and declaratory relief, attorney fees and for future damages allegedly arising
from the continuation of the effects of any past act, omission or event. This
release does not apply to (i) any claims by Executive for indemnification
pursuant to the Company’s charter, by-laws and applicable law, and for coverage
as an insured under applicable directors and officers liability insurance, with
respect to Executive’s acts and omissions to act through July 20, 2020, (ii)
Executive’s entitlement to any accrued and unpaid base salary and accrued unused
vacation payable through August 3, 2020, (iii) Executive’s entitlement to
Executive’s accrued and vested benefits arising through August 3, 2020 under the
employee benefit plans in which Executive was a participant immediately prior to
August 3, 2020, (iv) Executive’s claims that cannot be waived as a matter of
law, and (v) Executive’s claims that may arise after the date the waiver is
executed.

6.

Government Cooperation. Nothing in this Agreement prevents Executive from filing
a charge with the United States Equal Employment Opportunity Commission (“EEOC”)
or from cooperating with the EEOC; however, Executive understands and agrees
that Executive shall not accept, and shall not be entitled to retain, any
compensation or other relief recovered by Executive or the EEOC on Executive’s
behalf as a result of such charge with respect to any matter covered by this
Agreement.

7.

Executive Responsible for Taxes.  Executive agrees that Executive’s
responsibility for any future employment and income tax consequences (including
related penalties and interest) on the payments or benefits provided by
Paragraph 3 will not provide a basis to set aside or in any way alter this
Agreement.

8.

Consulting an Attorney.  Executive acknowledges that Executive is hereby advised
to consult with an attorney before signing this Agreement, and that Executive
has consulted with an attorney and/or other persons to the extent desired to do
so before signing this Agreement.

9.

No Other Inducement.  Executive agrees that no promises, representations, or
inducements have been made that caused Executive to sign this Agreement other
than those expressly set forth above.

10.

Future Employment.  Executive agrees that he is not now and will not hereafter
be entitled to employment or reemployment with the Company, and Executive agrees
not to knowingly seek such employment, on any basis or through an employment
agency.  Executive further agrees and acknowledges that should he apply for any
position in

 

 

--------------------------------------------------------------------------------



 

 

 



contradiction of this paragraph, the Company may completely ignore such
application and fail to consider it based on this paragraph.

11.

21-Day Consideration Period.  Executive represents and acknowledges that
Executive was given twenty-one (21) days to consider the terms of this Agreement
prior to signing this Agreement. To the extent Executive has executed this
Agreement prior to the expiration of that period, Executive has done so
knowingly and voluntarily. Should Executive fail to sign this Agreement within
twenty-one (21) days of receiving it and fail to promptly deliver the signed
Agreement to the Company by mail or other reasonable method promptly thereafter,
the offers contained in this Agreement shall be null, void and without binding
legal effect on the Company.

12.

Revocation.  Executive understands Executive may revoke or rescind the Agreement
within seven (7) calendar days following Executive’s signing of this Agreement
and that the Agreement shall not become effective or enforceable until the end
of the revocation or rescission period, provided Executive does not rescind or
revoke Executive’s acceptance of the Agreement during such seven (7) day period.
The revocation and/or rescission must be delivered in writing within the
applicable seven (7) day period, to the attention of Ignacio Cortina, Executive
Vice President, General Counsel and Secretary, Oshkosh Corporation, 1917 Four
Wheel Drive, P.O. Box 2566, Oshkosh Wisconsin 54903-2566. No payments will be
made or other consideration provided until after the expiration of the seven-day
period referenced in this paragraph, provided Executive does not rescind or
revoke acceptance of the Agreement during such seven (7) day period.

13.

Entire Agreement.  This Agreement constitutes the complete understanding between
Executive and the Company with respect to the matters referenced herein, and no
other promises or agreements with respect to the matters referenced herein shall
be binding unless signed by an authorized representative of the Company and
Executive, provided, however, that Executive’s Confidentiality and Loyalty
Agreement in favor of the Company entered into between Executive and the Company
prior to the date of this Agreement (the “Confidentiality and Loyalty
Agreement”) shall remain in full force and effect.

14.

Remedies.  Executive understands and agrees that if Executive materially
breaches any obligation under this Agreement or the Confidentiality and Loyalty
Agreement, then Executive shall forfeit entitlement to any compensation or
benefits under this Agreement and, further, that the Company may bring a legal
action against Executive, and if it prevails, the Company shall be entitled to
injunctive relief and/or recover compensatory damages and its reasonable
attorneys' fees and costs in that action.

15.

Return of Property.  Executive agrees and hereby certifies that, on or before
the date Executive signed this Agreement, Executive returned to the Company in
good condition all of its equipment and other property that was in Executive’s
possession, custody or control and all confidential and/or proprietary
information, including the originals and all copies and excerpts of documents,
drawings, reports, specifications, samples and the like

 

 

--------------------------------------------------------------------------------



 

 

 



that were in his possession at all Company and non-Company locations, including
but not limited to information stored electronically on computer hard drives or
disks.

16.

Cooperation. Until December 31, 2020, for no additional consideration, Executive
will cooperate fully with the Company, at such times and places as are
reasonably convenient for Executive, in any investigation, negotiation,
litigation or other action arising out of transactions or other matters in which
he was involved or of which he had knowledge during his employment with the
Company. In the event such a matter arises, the Company will reimburse Executive
for any reasonable expenses incurred by him in the course of his cooperation.

17.

Governing Law.  This Agreement and each of the terms herein will be interpreted
in accordance with the internal laws of the State of Wisconsin without regard to
conflict of law principles.

18.

Nondisclosure.  Unless required by applicable law, Executive agrees not to make
any disclosure of the existence or terms and conditions of this Agreement to any
other person or entity (except Executive’s attorneys, tax preparers or financial
advisors and immediate family members who also shall be bound by the terms of
this confidentiality clause) without the prior written consent of the Company.
However, nothing in this Agreement shall be construed to limit, impede or impair
the right of any party to communicate with government agencies regarding matters
that are within the jurisdiction of such agencies.

19.

No Disparagement.  Executive agrees not to make disparaging remarks concerning
the Company, its affiliates and their respective directors, officers, employees,
products or services or Executive’s employment with the Company.

20.

Severability.  It is the intention of the parties that the provisions of this
Agreement shall be enforceable to the fullest extent allowable by law.
Therefore, the unenforceability of any provision of this Agreement shall not
render the remainder of this Agreement unenforceable. If any provision of this
Agreement shall be deemed invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions.

21.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of Executive's executors, administrators, legal representatives, heirs and
legatees and on the Company and its subsidiaries, affiliates, agents, employees,
officers and their respective successors and assigns. No right to receive
payments hereunder shall be assignable, transferable, or subject to sale,
mortgage, pledge, hypothecation, anticipation, garnishment, attachment,
execution or levy or any kind.

22.

Counterparts and Headings.  The headings of the sections of this Agreement are
for reference purposes only and do not define or limit, and shall not be used to
interpret or construe, the contents of this Agreement.

 

 

--------------------------------------------------------------------------------



 

 

 



23.

Modification of Agreement.  This Agreement may be modified only by mutual
consent of Executive and the Company, which consent shall be evidenced in a
written document executed by Executive and by a duly authorized officer of the
Company.

24.

Taxes.  The Company shall be entitled to withhold from any and all payments made
to Executive all federal, state, local and/or other taxes that the Company
determines are required to be so withheld from such payments or by reason of any
other settlement of stock awards or payments made to or on behalf of Executive
for his benefit hereunder.  This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Internal Revenue Code (the
“Code”). The Company shall undertake to administer, interpret, and construe this
Agreement in a manner that does not result in the imposition to Executive of
additional taxes or interest under Code Section 409A.  Notwithstanding any
contrary provision of this Agreement, to extent Executive would otherwise be
entitled to any severance pay described in Paragraph 3, or other payment or
benefit under any plan or arrangement of the Company or its affiliates, that
constitutes “deferred compensation” subject to Section 409A, and that if paid
during the six months beginning on July 31, 2020 would in the reasonable
determination of the Company be subject to additional tax under Section 409A
because Executive is a “specified employee” (within the meaning of Section 409A
as determined by the Company), then such payment or benefit shall not be made
until February 4, 2021. The foregoing, however, shall not be construed as a
guarantee by the Company of any particular tax effect to Executive under this
Agreement. The Company shall not be liable to Executive for any payment made
under this Agreement that is determined to result in an additional tax, penalty,
or interest under Code Section 409A nor for reporting in good faith any payment
made under this Agreement as an amount includible in gross income under Code
Section 409A. Nothing herein shall require the Company to provide Executive with
any gross-up for any tax, interest or penalty incurred by Executive under Code
Section 409A.

AGREED TO:

 

OSHKOSH CORPORATIONEXECUTIVE

 

By:  _______________________________________________________________

Title:  Executive Vice President, General CounselRobert H. Sims& Secretary

 

 

Date: ______________________________Date:  __________________________

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 